         Case 1:19-cr-00513-SHS Document 110 Filed 03/26/21 Page 1 of 1



                                       GLAVIN PLLC
                                    2585 Broadway #211
                                  New York, New York 10025
                                       646-693-5505


                                                     March 25, 2021

VIA ECF
                                                                    MEMO ENDORSED
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

            Re:     United States v. Rakim Brown, 19 Cr. 513 (SHS)

Dear Judge Stein:

           I represent Rakim Brown in the above-referenced matter and write to respectfully
request an extension to Saturday, March 27, 2021 to file a motion to suppress evidence obtained
pursuant to a January 20, 2016 search of an apartment. The Government has no objection to this
request.

            Pursuant to our last letter dated March 24, 2021, we had planned to file this motion by
Friday, March 26, 2021. However, our last four MDC phone calls with Mr. Brown, including the
one scheduled for today, did not occur as scheduled. We cannot file our motion to suppress without
a declaration from Mr. Brown, and we need to finalize that with him. The MDC is working to
arrange a legal call with Mr. Brown tomorrow, which we hope will happen. Assuming that call
happens, we request permission to file our motion on Saturday, March 27, 2021 and apologize for
any inconvenience to the Court.

                                                     Respectfully submitted,


                                                           /s/ Rita M. Glavin
                                                     Rita M. Glavin

cc: AUSAs Alexandra Rothman and Mathew Adams (via ECF)
Defendant's request to file his motion to suppress on March 27 is granted. The
Assistant U.S. Attorneys assigned to this matter are directed to contact the MDC and
to explain to the Court in writing on or before Wednesday, March 31, 2021, why four
scheduled calls from defendant to his attorney were not made. The Federal Defenders
have informed the Court’s chambers that they do not know why the calls were not
made.

Dated: New York, New York
       March 26, 2021
